Citation Nr: 9928302	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
condition.

Entitlement to service connection for malignant melanoma of 
the lower lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to 
January 1992.

The Board notes that in a March 1999 rating decision, the RO 
denied entitlement to service connection for a left ankle 
condition and an undiagnosed illness manifested by hair loss 
and a lung condition (other than bronchitis).  The RO also 
determined new and material evidence had not been presented 
to reopen claims of entitlement to service connection for 
actinic cheilitis, bronchitis, nerve damage in the left hand, 
and a left knee condition.  A notice of disagreement as to 
that decision has not been received by the RO.  The Board 
notes that it is not clear from the record whether the notice 
of this decision was mailed to the veteran's proper address.  
This matter is referred to the RO for any action deemed 
necessary.


REMAND

In his March 1996 substantive appeal, the veteran indicated 
his desire for a personal hearing before a member of the 
Board as well as a RO hearing.  (The veteran was scheduled 
for a RO hearing in May 1996, but failed to appear.  However, 
the Board notes that the notice of the hearing was addressed 
to the veteran at 535 57th NW, Albuquerque, New Mexico 87105.  
In his substantive appeal, the veteran reported his address 
as 535 58th NW, Albuquerque, New Mexico 87105.)  

Additionally, in an August 25, 1999, letter to the veteran, 
the Board asked the veteran to clarify whether he wished to 
attend a hearing before a member of the Board.  He was 
notified that if he did not respond within 30 days of the 
date of the letter, the Board would assume that he wanted a 
hearing before a member of the Board at the RO and his case 
would be remanded for that purpose.  The veteran has not 
responded to the letter from the Board.  

Accordingly, in order to ensure full compliance with the due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Albuquerque, New Mexico RO.  
Notification of the scheduled hearing 
should be mailed to the veteran's address 
of record, and a copy of the notice 
should be placed in the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







